This cause came on to be heard upon motion to dismiss for failure of the appellant to file his brief. The motion is well taken and should be granted, but because sentence of death was imposed we have examined with care the entire record. No error has appeared to us, therefore we are constrained to affirm the judgment.
It may be well to observe that verdict was obviously justified by a free and voluntary confession given before trial and by an admission of the defendant upon the witness stand.
Affirmed.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.